Citation Nr: 0204106	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-08 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
December 1941 to October 1947.  In August 1997, the veteran 
filed a claim seeking service connection for hearing loss and 
migraine attacks.  In October 1997, the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) sent the veteran notice that his claim regarding 
migraine attacks was denied as not well grounded, and that a 
prior, June 1973 rating decision denying service connection 
for hearing loss was confirmed because evidence submitted 
since that rating decision was not new and material.  The 
veteran filed a notice of disagreement in November 1997.  A 
deferred rating decision in that same month "declined 
jurisdiction of the notice of disagreement."  Correspondence 
from the veteran received in February 1998 presents arguments 
regarding hearing loss.

A May 1999 decision review officer's "Conference Report" 
noted that the "new and material" handling of the hearing 
loss claim was erroneous, as there had been no previous 
denial.

A rating decision in May 1999 denied service connection for 
hearing loss and head injury.  A statement of the case 
addressing the issue of service connection for migraine 
headaches (noting that claim was not well grounded) was 
issued that same month.  The veteran responded a week later.  
In September 1999, he was advised that a decision review 
officer would consider his claim.  A supplemental statement 
of the case in January 2000 reaffirmed that the claim of 
service connection for migraines was not well grounded.

In April 2000 the veteran's representative filed a notice of 
disagreement with the rating decision denying service 
connection for hearing loss and head injury.  A statement of 
the case in September 2000 addressed the issues of service 
connection for hearing loss and residuals of a head injury.  
The head injury claim was considered not well grounded.  The 
veteran did not perfect his appeal of those issues by 
submitting a substantive appeal.  Hence, the Board has no 
jurisdiction over those two issues.

In December 2001 (resent to a corrected address in February 
2002), the RO notified the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its provisions.

The veteran requested a hearing before a hearing officer at 
the RO.  He failed to report for the hearing.  He explained 
in a letter that he had good cause for not appearing at the 
hearing, and it was rescheduled.  In correspondence dated in 
September 2000, the veteran withdrew his request for a 
personal hearing.


FINDING OF FACT

There is no evidence of migraine headaches, either in service 
or following service.


CONCLUSION OF LAW

Service connection for migraine headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  Although both 
the statement of the case and the supplemental statement of 
the case cite well groundedness as the ground for denial, the 
merits of the claim were discussed. The notices to the 
veteran regarding the VCAA outlined what was needed to 
prevail on a claim of service connection on the merits.  The 
record includes service medical records, VA treatment and 
hospitalization records, Social Security records, and private 
treatment records.  No outstanding evidence has been 
identified.  The veteran has been notified of the applicable 
laws and regulations.  Discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed him what he needs to establish entitlement to 
the benefit sought and what evidence VA has obtained.  Where, 
as here, there has been substantial compliance with the VCAA 
and the implementing regulations, a remand for further review 
in light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran is not prejudiced by the 
Board addressing the claim based on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

The Board notes that the veteran was not scheduled for a VA 
examination.  However, the duty to assist claimants is not 
triggered where there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  Moreover, an examination shall be 
provided where such is necessary to make a decision on the 
claim.  Necessity arises where there is evidence of a current 
disability and an indication that such disability may be 
related to active service.  38 U.S.C.A. § 5103A(d).  As shown 
below, no further assistance is warranted in this case.

The veteran's service medical records reveal no treatment for 
or complaints of headaches.  The post-service medical records 
are also devoid of any treatment for or complaints of 
headaches.  The veteran alleges he was treated for the 
headaches at a VA facility in California from 1948 to 1950, 
but no records were located showing such treatment.  A July 
1990 VA electroencephalogram was essentially normal.  The 
sole mention of migraine headaches was on a February 1993 VA 
Form 21-526, wherein the veteran stated that he was claiming 
benefits for a condition which "was called migraine attack 
about 20 years [ago] and as it got worse they have been 
searching for another name."  There is no documentation 
supporting this allegation.

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).  Here, there is no evidence of an in-
service injury or disease and no evidence of any current 
disability (and consequently no nexus evidence).  None of the 
threshold requirements for establishing service connection 
are met.  Accordingly, the claim of service connection for 
migraine headaches must be denied.


ORDER

Service connection for migraine headaches is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


